                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JULIA BLACKWELL                                                              PLAINTIFF

v.                          CASE NO. 4:19-CV-00016 BSM

GARRISON PROPERTY AND
CASUALTY INSURANCE COMPANY, et al.                                        DEFENDANTS

                                         ORDER

       Julia Blackwell’s motion for reconsideration or to amend her complaint [Doc. No. 19]

is denied. The motion for reconsideration is denied because she has not demonstrated that

the order contained a manifest error of law. See United States v. Metropolitan St. Louis

Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006). The motion for leave to amend is denied

because it is unclear as what the proposed amendments are and how they will cure the defects

in the original complaint. See Ryan v. Ryan, 889 F.3d 499, 508 (8th Cir. 2018) (noting that

district courts have “considerable discretion to deny a post-judgment motion for leave to

amend because such motions are disfavored”).

       IT IS SO ORDERED this 29th day of March 2019.



                                                  ________________________________
                                                   UNITED STATES DISTRICT JUDGE
